TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00080-CR




Diego Garcia Flores, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3040850, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was originally due to be filed on April 12, 2005.  Because of
a delay, appellant’s motion for a free record on appeal was not granted until August 5, 2005.  The
court reporter failed to respond to this Court’s notice that the reporter’s record is overdue. 
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter’s record no later than December 9, 2005.  See Tex. R. App. P. 35.3(c), 37.3(a)(2).  No
further extension of time will be granted.
It is ordered November 10, 2005.
 
Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish